Domestic Relations Law § 236 (B) requires that "[i]n any decision made pursuant to this subdivision, the court shall set forth the factors it considered and the reasons for its decision and such may not be waived by either party or counsel” (Domestic Relations Law § 236 [B] [6] [b]; Paolini v Paolini, 99 AD2d 742, mod on remittal 100 AD2d 868). In this matter, the court adequately set forth the factors it considered in making its award of maintenance in the sum of $10,000 per year for an eight-year period and the reasons for its decision. We have examined the plaintiff’s contentions and find them to be without merit. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.